DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Huang on 04/20/2022.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A whipstock assembly, comprising: 
an inner body having a bore and an inclined surface at an upper portion; and 
an outer body disposed around the inner body and releasably attached to the inner body, the outer body including an outer sleeve having a through bore, the outer sleeve including: 
an inclined surface formed by an inclined cut of a tubular wall of the outer sleeve; and 
a concave member disposed on the inclined surface and closes fluid communication through the through bore of the outer sleeve, 
wherein an upper portion of the outer body closes fluid communication through the bore of the inner body.

9. (Previously Presented) A method for forming a window in a wellbore, comprising: 
lowering a work string having a drilling member, a whipstock assembly, a sealing element, and an anchor, wherein the whipstock assembly includes an outer body located around and releasably attached to an inner body having a bore such that the outer body closes fluid flow through the bore, wherein the outer body includes an outer sleeve having an inclined surface formed by an inclined cut of a wall of the outer sleeve and a concave member disposed on the inclined surface, the concave member closing fluid communication through a through bore of the outer sleeve; 
setting the sealing element and the anchor; 
releasing the drilling member from the whipstock assembly; 
moving the drilling member along the inclined surface of the outer body to form the window; 
releasing the outer body from the inner body so as to allow fluid flow through the bore of the inner body; and 
moving a downhole tool along an inclined surface of the inner body.

18. (Previously Presented) A downhole tool for use in forming a lateral wellbore, comprising: 
a whipstock assembly, having: 
an inner body having a bore and an inclined surface at an upper portion; and 
an outer body disposed around the inner body and releasably attached to the inner body, the outer body includes an outer sleeve having an inclined surface formed by an inclined cut of a wall of the outer sleeve and a concave member disposed on the inclined surface, wherein the concave member closes fluid communication through a through bore of the outer sleeve and the outer body closes fluid communication through the bore of the inner body; 
a sealing element coupled to the whipstock assembly; and 
an anchor coupled to the whipstock assembly, the anchor having a bore in fluid communication with the bore of the inner body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 9, and 18, the claims recite a multi part connected whipstock assembly having a fluid communication controlled bore structure through an upper and lower portion.  While multi part disconnecting whipstocks are known (see Lynde 5,474,126 and Dahl 2016/0145956), such references do not include the outer body portion including a through bore (as amended).  Likewise, it would not have been obvious to modify the outer body to include such a structure without substantial redesign (noting that fluid control would require the addition of multiple additional elements or redesign of the inclined surface) and would likely require an improper degree of hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676